        Case 2:21-cv-01998-MWF-JDE Document 9 Filed 03/04/21 Page 1 of 1 Page ID #:38
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL                                   Central District of California, Western Division
DOCKET NO.                          DATE FILED                            First Street U.S. Courthouse
2:21-cv-01998-MWF-JDE                          3/4/2021                   350 W 1st Street, Suite 4311
PLAINTIFF                                                                             DEFENDANT
JASON SWOFFORD                                                                        RICHARD HOTTEL d/b/a California Court Resurfacing;
                                                                                      DOES 1-10



       COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OR WORK
    REGISTRATION NO.

1 VA0002238371                        Sandblast Photos from American Court Resurface Website Case                   JASON SWOFFORD

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill            G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                      DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                             DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
